DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CLAIM 31
A method comprising:
receiving, by at least one processor,  via a network, a user-selected activity type
 of an activity performed by a user of a user device;

the user-selected activity type and a predetermined limit based on the user-selected activity type;
receiving, by at least one processor and from the user device via the network, a user
input indicating performance of the user-selected activity type;
importing, by the at least one processor and from a social networking application via the
network, social networking data indicative of performance of the user-selected activity type;
importing, by the at least one processor and via the network, user financial data from one
or more external financial service provider systems;


automatically generating, by the at least one processor, user activity data based on at least
a transaction category of a transaction indicated by the user financial data,   the user input, and  the social networking data, wherein the user activity data corresponds to an activity and a financial cost data and the user activity data is accessible from the one or more remote external financial service provider systems;
storing in a memory the financial cost data;
processing, on the at least one processor, the user activity data  that produces a user status,
wherein the user status indicates a cumulative cost for a predetermined period based on the user-
selected activity type, the user activity data, the financial cost data, and the predetermined goal;
responsive to determining that the predetermined goal has been met:
determining, by the at least one processor, a dollar amount equal to a difference between the predetermined goal and the cumulative cost for the predetermined period;
automatically transferring the dollar amount from a first financial account of the user to a second financial account of the user, wherein the second financial account is a savings account;

achieved by one or more automatic transfers; and
output displaying on a display the cumulative amount of savings achieved by one or more
automatic transfers; and
responsive to determining that the predetermined limit has been exceeded:
providing a penalty to the user.

CLAIM 33
The method of claim 31, further comprising transmitting a comparison of the cumulative cost and the predetermined goal of the user-selected activity type to a device of the user.
CLAIM 44
(Currently Amended) A system comprising: 
a memory coupled to a processor, wherein the memory stores financial cost data; and wherein the processor: 
receives, via a network, a user-selected activity type relating to an activity of a user on a user device; 
automatically  generates a predetermined goal based on the user-selected activity type and a predetermined limit based on the user-selected activity type; 
receives, from the user device via the network, a user input indicating performance of the user-selected activity type; 
imports, from a social networking application via the network, social networking data indicative of performance of the user-selected activity type;
imports user financial data from one or more external financial service provider systems, the user financial data of a first financial account of the user;
determines, from the user financial data, a financial cost of the user- selected activity type; 
receives, via the network, activity data of the user, the activity data relating to the user-selected activity type, wherein the activity data corresponds to performance of an activity and financial cost data of the performance of the activity, the financial cost data including the financial cost; 
processes the activity data and to produce a user status, wherein the user indicates a respective cumulative cost for a predetermined period based on the user-selected activity type, the activity data, the financial cost data, and the predetermined goal; 
responsive to determining that the predetermined goal has been met by:
 determines a dollar amount equal to a difference between the predetermined goal and the cumulative cost of the user for the predetermined period; and 
automatically transfers the dollar amount to a second financial account associated with the user; and 
responsive to determining that the predetermined limit has been exceeded: provides a penalty to the user.

CLAIM 45
The system of claim 44, wherein the processor further transmits the user status to a user device via a text message or an email.

CLAIM 52
The system of claim 44, wherein the processor further transmits the user activity data relating to the user-selected activity type to a second user device.

CLAIM 53
of a user, the processor performs the steps of: 
transmitting, to a user device of the user, instructions that display a graphical user interface on a touchscreen display; 
automatically generating a predetermined goal based on a user-selected activity type and a predetermined limit based on the user-selected activity type; 
receiving, via a network, a user-selected activity type relating to an activity of the user and a predetermined goal based on the user-selected activity type; 
receiving, from the user device via the network, a user input indicating performance of the user-selected activity type;
 importing, by the processor and from a social networking application via the network, social networking data indicative of performance of the user-selected activity type; 
importing user financial data from one or more external financial service provider systems, the user financial data of a first financial account of the user; 
determining, from the user financial data, a financial cost of the user-selected activity type;
generating activity data user-selected activity type, the user input, the social networking data, and the user financial data; storing, in the data storage of the processor, financial cost data including the financial cost; 
processing the activity data that produces a user status indicating a cumulative cost for a predetermined period based on the activity data, the financial cost data, and the predetermined goal; responsive to determining that the predetermined goal has been met: 
transmitting, via the network, the user status to the social networking application 
 displaying the user status , by a display, via a social networking platform;

automatically transferring the dollar amount to a second financial account associated with the user; and 
responsive to determining that the predetermined limit has been exceeded: 
providing a penalty to the user.



CLAIM 54
(Previously Presented) The method of claim 31, wherein the user device is and first user device, the method further comprising: 
communicatively connecting the user device with a second user device via the social networking application, wherein: the network further comprises at least one node type of the following node types: router nodes, network access point nodes, gateway nodes, DNS server nodes, and proxy server nodes; and communicatively connecting the first user device with the second user device over the network via the social networking application further comprises: selectively linking, over at least one network type of the following network types: a public switched telephone network (PSTN) and a wireless data network, (i) a first social networking account on the social networking application and of the first user device and (ii) a second social networking account on the social networking application and of a second user of the second user device such that the first and second user devices receives one or more notifications of the user- selected activity type through the social networking application, the one or more notifications each comprising updated status information of the user- selected activity type.


CLAIM 55
 	(Previously Presented) The system of claim 44, wherein the processor further: 
displays on the user device, a user activity interface comprising a plurality of movable indicators each representative of an activity type, wherein the selective movable indicators are toggled  of the plurality of moveable indicators in the user activity interface until the user-selected activity type is selected; 
receives a user-selected activity level from a plurality of predetermined activity levels, generating the predetermined goal based on the user-selected activity type and the user-selected activity level; and responsive to reaching the predetermined goal, automatically generating and displaying an alert message on the user device, the alert message comprising a first indicator conveying reaching of the predetermined goal and an unknown task of the user-selected activity type that the user must  perform.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL S FELTEN/Primary Examiner, Art Unit 3692